FILED
                           NOT FOR PUBLICATION                               JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MICHAEL H. VARTANIAN,                            No. 14-15097

              Plaintiff - Appellant,             D.C. No. 3:13-cv-02873-EMC

And
                                                 MEMORANDUM*
YORK HING LAW,

              Plaintiff,

 v.

THE SUPERIOR COURT OF
CALIFORNIA FOR ALAMEDA
COUNTY; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward M. Chen, District Judge, Presiding

                           Submitted January 20, 2016**



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Michael H. Vartanian appeals pro se from the district court’s order

dismissing him as a plaintiff. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Johns v. County of San Diego, 114 F.3d 874, 876 (9th Cir. 1997),

and we affirm.

      The district court properly dismissed Vartanian as a plaintiff because, as a

non-attorney, Vartanian cannot represent York Hing Law in this action. See 28

U.S.C. § 1654 (“In all courts of the United States the parties may plead and

conduct their own cases personally or by counsel . . . .”); C.E. Pope Equity Trust v.

United States, 818 F.2d 696, 697 (9th Cir. 1987) (“Although a non-attorney may

appear in propria persona in his own behalf, that privilege is personal to him. [The

non-attorney] . . . has no authority to appear as an attorney for others than himself.”

(internal citation omitted)).

      Since Vartanian cannot represent Law in this action, and Law did not sign

the notice of appeal, we do not consider any arguments regarding the district

court’s dismissal of Law’s claims.

       We do not consider Vartanian’s arguments regarding his next-of-friend

status or associational standing because they were raised for the first time on




                                           2                                      14-15097
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Vartanian’s requests, set forth in his opening brief, are denied.

      AFFIRMED.




                                          3                                 14-15097